Citation Nr: 0118803	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  What evaluation is warranted for hypertension since 
December 7, 1993?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, and from November 1973 to June 1979.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  

In April 1999, the Board denied the claim for an effective 
date prior to December 7, 1993 for the grant of service 
connection for hypertension, and remanded the issues of 
service connection for a psychiatric disorder and an 
increased rating for hypertension to the RO for further 
development.  


FINDINGS OF FACT

1.  A psychosis did not become manifest during the veteran's 
active duty service or to a compensable degree within one 
year of separation from such service, and the preponderance 
of the evidence is against a link between such a disorder and 
service.

2.  There is no competent evidence of a diagnosis of PTSD. 

3.  The preponderance of the probative evidence is against 
linking dysthymia to the veteran's service.  

4.  The rating criteria for evaluating cardiovascular 
disabilities was changed during the course of this appeal.  
Neither version of the criteria is more favorable to the 
veteran.

5.  Since December 7, 1993, diastolic pressure predominantly 
110 or more with definite symptoms has not been demonstrated, 
nor is there competent evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more. 
CONCLUSIONS OF LAW

1.  A psychosis was not incurred or aggravated during the 
veteran's active duty service, and it may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

3.  Dysthymia was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303.

4.  The schedular criteria for a rating in excess of 10 
percent for hypertension at any time since December 7, 1993 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.104, Diagnostic Code 7101 (in 
effect prior to January 12, 1998); 38 C.F.R. §§ 3.655, 4.7, 
4.104, Diagnostic Code 7101 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim, including 
amendments to the rating criteria used to evaluate 
hypertension and the regulatory amendments to 38 C.F.R. § 
4.125 regarding the diagnosis of psychiatric disorders. 

A review of the claims folder shows that service medical 
records were obtained and associated with the claims folder 
and the National Personnel Records Center has indicated that 
all available records have been forwarded.  VA examinations 
were conducted in 1994, and copies of the reports are 
associated with the file.  Since the veteran failed to appear 
for a number of scheduled examinations, there are no reports 
from those scheduled examinations to associate with the 
record.  It has not been indicated that Social Security 
Administration records or vocational rehabilitation records 
need to be obtained.  Furthermore, a review of the file shows 
that the RO made more than reasonable efforts to obtain 
relevant records adequately identified by the appellant and 
requested by the Board in the April 1999 remand.  

When the Board remanded this case in April 1999, the Board 
requested that the RO once again ask the veteran to identify 
the names, addresses, and approximate dates of treatment for 
all health care providers, both VA and private, who may 
possess additional records pertinent to his claims for 
hypertension and an acquired psychiatric disorder, to include 
PTSD.  The Board also requested information concerning the 
veteran's reported stressors with regard to his PTSD claim.  
An initial letter detailing all of the requested information 
was issued in April 1999, and a follow-up letter was issued 
in November 1999.  The proper authorization forms were 
enclosed with both letters.  However, the veteran failed to 
respond to both letters.  

The veteran did not make any requests for personal hearings 
before the RO or the Board.  Therefore, there are no 
transcripts to associate with the claims folder. 

As noted, on various occasions, the veteran failed to report 
for scheduled VA examinations.  Pursuant to the Board's April 
1999 remand, the RO in December 1999, informed the veteran 
regarding the scheduling of the examination as well as the 
consequences of his failure to report under 38 C.F.R. § 3.655 
(2000).  The examinations were scheduled, but the veteran 
failed to report.  A Report of Contact, dated March 7, 2000, 
reflects the confirmation of the veteran's address as well as 
the explanation of the consequences of his failure to report 
for the examinations.  Subsequently, examinations were 
scheduled, but the veteran again failed to appear.  

The duty to assist is not always a one-way street.  If an 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In this case, 
competent information regarding the veteran's psychiatric 
status and the severity of his hypertension can only be 
obtained through examination findings, treatment records, and 
the like.  

With regard to examinations, 38 C.F.R. § 3.655 provides, in 
pertinent part:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
38 C.F.R. § 3.655 as appropriate.  
Examples of good cause include, but are 
not limited to, the illness or 
hospitalization of the claimant, death of 
an immediate family member, etc.  For 
purposes of this section, the terms 
examination and reexamination include 
periods of hospital observation when 
required by VA. 

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

(c) Running awards.  Not applicable

Neither the veteran nor his representative have presented 
evidence, statements or arguments showing good cause for the 
appellant's failure to report for scheduled examinations.  
Therefore, no further studies are in order. 

Service Connection for a Psychiatric Disorder, to Include 
PTSD

Factual Background

The service medical records are negative with regard to the 
diagnoses or complaints related to psychiatric disorders.  In 
a June 1979 medical history report, prepared at separation 
from service, it is noted that the veteran was upset about 
his brother's kidney condition and discussion of the latter's 
need for a transplant.   

The appellant served in Vietnam from February to November 
1968 as a security guard in a military police company.  His 
personnel record does not reflect that he engaged in combat.

The veteran was afforded a VA psychological assessment in May 
1994, but he failed to report for the clinical interview.  
With regard to the psychological testing, the examiner 
concluded that the veteran did not have PTSD.  Rather, the 
psychologist stated that the test results were consistent 
with an individual experiencing very little disruption of 
psychological function.  

Later in May 1994, he was given a psychiatric examination.  
The examiner indicated that the claims folder had been 
reviewed, including the psychological testing results.  The 
veteran reported that while in Vietnam, a friend died by 
playing with a hand grenade with some others.  It was noted 
that the appellant reported rough times while in Vietnam and 
that he was present during the Tet Offensive.  The veteran 
noted that in spite of his self described chronic depression 
that he dated from his departure from Vietnam he had never 
received any psychiatric help on an outpatient or inpatient 
basis.  

Following a mental status examination the examiner concluded 
that the veteran did not meet the diagnosis for PTSD.  
Rather, the examiner diagnosed dysthymia, secondary type, 
delayed onset.  The examiner opined that the death of the 
veteran's friend in Vietnam started the depressive process, 
which became more augmented in intensity by the deaths of his 
two ex-wives, the loss of his business, and the loss of his 
brother.

In 1996 and 1997, VA received stressor statements about 
events in Vietnam that the veteran felt contributed to his 
having PTSD.  He identified general attacks on his different 
units of assignment, the torturing of enemy Viet Cong 
prisoners of war, the suicide death of a soldier at a hotel, 
and hearing of the death of "Lynn Person" to a hand grenade 
accident.  He reported seeing the body bag prepared for 
shipping.  

In December 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) replied with documents to 
an RO request.  The documents supported, in general, attacks 
on units in the vicinity of the veteran's unit.  The report 
did not verify the incident involving the death of the 
soldier at a hotel.  Further, the report indicated that there 
was no record on Army casualty lists of the individual that 
the veteran named in his statement.  

In the April 1999 remand, the Board noted that a review of 
the Vietnam Veterans Memorial Directory of Names (Directory) 
revealed a casualty from Richmond, Indiana, with a name 
similar to that used by the veteran in his stressor 
statements.  Purportedly, Richmond, Indiana, was the town 
from whence the veteran met Lynn Person when they boarded the 
bus for service together.  Significantly, the soldier who is 
listed in the Directory was killed in Vietnam in September 
1969, approximately 10 months after the veteran departed 
Southeast Asia and was separated from service.

The appellant failed to report for a VA compensation 
examination in January 2000.  As previously noted, he was 
contacted in March 2000 and he agreed to report for a VA 
examination.  Thereafter, in April 2000, the veteran again 
failed to report. 

Legal Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A psychosis will be presumed 
to have been incurred during service, if manifested to a 
compensable degree within one year after service.  38 C.F.R. 
§§ 3.307, 3.309.

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2000) 
credible supporting evidence that the claimed in-service 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the in-service 
stressor.  38 C.F.R. § 3.304(f).  If a claimed inservice 
stressor is related to combat, service department evidence 
showing combat service or a combat citation are conclusive 
evidence of a stressor, in the absence of evidence to the 
contrary.  Id.

Here, the available medical evidence does not demonstrate 
that a psychosis became manifest within a year of the 
veteran's separation from service.  The only diagnosed 
psychiatric disorder of record is dysthymia.  Therefore, the 
provisions of 38 C.F.R. §§ 3.307, 3.309, do not apply in this 
case.  

The first documented diagnosis of a psychiatric condition 
appears in the 1994 VA examination report, which did not 
diagnose PTSD.  Although some of the evidence of record 
arguably supports the stressor assertion pertaining to mortar 
and gunfire, the essential element for a grant of service 
connection, a diagnosis of PTSD, is absent.  Without evidence 
of a present disability service connection cannot be  
granted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 

The service medical records are silent with regard to 
complaints or treatment of any psychiatric disorders, 
including dysthymia.  The first diagnosis of dysthymia 
appears in the VA examination report of 1994, many years 
after the veteran's separation from service.  Apparently, 
there is some support with regard to the matter of chronicity 
since the VA examiner commented that the veteran never 
received inpatient or outpatient treatment in the years after 
service.  However, in the diagnosis the examiner did note 
"delayed onset", and indicated that the depression had been 
chronic since the veteran left Vietnam.  Therefore, it is 
indicated that the onset of his dysthymia was after and not 
during service.  

Significantly, the examiner opined that the death of the 
veteran's friend started the depression process.  Therefore, 
it can be argued that the history as reported by the veteran 
indicates that he was depressed since hearing of the death of 
his friend.  However, in lecher v. Brown, 8 Vet. App. 406 
(1995), the Court held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  In this case, the lay 
history used to link dysthymia to service is an event which 
has not been verified.  Hence, the nexus opinion is based on 
a faulty history and as such, it has no probative value.  
Therefore, the preponderance of the evidence is against 
finding that dysthymia began during, or is related to the 
veteran's service.  See also Grover v. West, 12 Vet. App. 
109, 112 (1999).

The benefit sought on appeal is denied.

Increased Evaluation for Hypertension

Factual Background

The medical records from the veteran's first period of 
service are negative for elevated blood pressure readings or 
a diagnosis of hypertension.  The service medical records 
from the other period of service show that on his June 1979 
discharge examination, the veteran underwent three hourly 
readings as a result of a reading of 142/102 obtained during 
his examination.  The readings were 142/98, 142/96, and 
150/92.  It was also noted that the veteran was rechecked 
four days later with a reading of 142/98.  A diagnosis of an 
elevated blood pressure was entered. 

Private medical records, covering a period from September 
1981 to April 1994, reflect treatment for the veteran's 
hypertension.  The veteran also submitted evidence from his 
private physicians, identified as E. Gullia, M.D., and a Dr. 
Torbeck.  The records covered a period from September 1981 to 
April 1994.  They recorded treatment for the veteran's 
hypertension.

The veteran was afforded a VA general medical examination in 
May 1994, at which time his blood pressure reading was 130/90 
on two separate occasions.  The examiner diagnosed essential 
hypertension.

By rating action of September 1994, service connection was 
granted for hypertension.  The RO assigned a 10 percent 
rating and an effective date of December 7, 1993. 

VA records dated in the 1990s, reflect the following blood 
pressure readings: 139/78 in May 1995; 146/76 in June 1995; 
146/82 in November 1995; 132/88 in December 1995; 154/70 in 
May 1996; 172/94 in August 1996; and 156/93 in March 1997.  
These reports also include references to the veteran's 
hypertension and need for medication.  

In May and June 1997, the veteran failed to report for VA 
compensation examinations.

In June 1998, the veteran submitted a set of blood pressure 
readings to VA.  The months are indicated, but the year is 
not.  The following readings are noted: 156/93 on March 15th; 
173/111 and 166/100 on March 21st; 155/90 on December 10th; 
and 186/92 on June 25th.  The reported average was 150/90.  

The veteran again failed to report for VA compensation 
examinations in August 1998 and January 2000.

Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection is currently in effect for hypertension.  
This disability has been assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).  Since the grant of service connection and the 
assignment of the rating on appeal here, amendments were made 
to the rating criteria used to evaluate cardiovascular 
disabilities.  62 Fed. Reg. 65219 (1997).  The new rating 
criteria took effect January 12, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard, 4 Vet. App. at 
394.  In this case, the September 1998 supplemental statement 
of the case reflects consideration of the old and new 
criteria, and the most recent supplemental statement of the 
case of November 2000 reflects the application of the new 
criteria  Therefore, the veteran has been informed of the new 
criteria and their application. 

Under Diagnostic Code 7101, in effect prior to January 12, 
1998, a 10 percent rating was assigned for diastolic pressure 
predominantly 100 or more.  A 20 percent rating was assigned 
for diastolic pressure predominantly 110 or more with 
definite symptoms.  

Under Diagnostic Code 7101, effective as of January 14, 1998, 
the criteria for a 10 percent rating are: diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
The criteria for a 20 percent rating are: diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  

In this case, the application of the old and new criteria 
does not result in the assignment of a higher rating.  The 
111 diastolic reading for March 21st is the only reading of 
record which is more than 110.  Therefore, a predominant 
diastolic pressure of 110 or more, which is required for a 20 
percent rating under both versions of Diagnostic Code 7101, 
is not demonstrated by the evidence of record.  
Alternatively, the systolic pressure readings have not been 
200 or more, which is required for a 20 percent rating under 
the current version of Diagnostic Code 7101.  Therefore, the 
disability picture does not approximate the criteria for the 
next higher rating under Diagnostic Code 7101, and there is 
not a question as to which rating should apply.  38 C.F.R. 
§ 4.7.  

In this case, the veteran is in disagreement with the initial 
rating assigned for his hypertension.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Based upon a 
review of the evidence, the Board finds that at no time since 
December 7, 1993, has there ever been evidence of disabling 
effects related to the veteran's hypertension which would 
warrant assignment of a rating in excess of 10 percent under 
either the old or new rating criteria.  Hence, a staged 
rating for a portion of the term in question is not 
warranted. 

After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 7101, do not provide a basis to 
assign an evaluation higher than the 10 percent rating 
currently in effect.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  A rating greater than 10 percent 
for hypertension is not warranted, and the appeal is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

